DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11-19-2021 have been fully considered.
Applicant argues that the prior art of Lim does not “apply frequencies to change the dip angles of the antennas”. The examiner submits that this concept is not in the claim language. The claim merely states the transmission unit “generates a radar beam according to an operation frequency” and “generates radar beams at various dip angles corresponding to different operation frequencies”. Examiner does not interpret “according” or “corresponding” to be the same as the frequencies causing the change. The frequencies and dip angles could be a lookup table. Lim generates radar beams at various dip angles (Fig. 3) corresponding to different operational frequencies (Fig. 5 where TX1 and TX2 begin and different frequencies). TX1 is at a particular angle and particular frequency range. TX2 is at a separate dip angle and separate frequency range.

Examiner’s Note: For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 6, 8 and 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lim, et. al., U.S. Patent Application Publication Number 2019/0079164, filed September 14, 2018.

As per claims 1 and 10, Lim discloses a vehicle radar detection angle adjustment system which is disposed in a vehicle, comprising:
a processing unit; a transmission unit electrically connected with the processing unit (Lim, Fig. 1 and ¶25)

and a receiving unit electrically connected with the processing unit and receiving the radar beams (Lim, ¶26).

As per claim 2, Lim further discloses the adjustment system of claim 1, wherein the receiving unit, after receiving the radar beams, generates feedback signals corresponding to the radar beams, respectively, and the processing unit receives the feedback signals and selects one of the operation frequencies having a predetermined energy, so as to adjust and fix the dip angle by which the transmission unit sends out the radar beam (Lim, ¶54 and 62 where beam energy is determined and dip angle is adjusted to be within the main beam).

As per claim 6, Lim further discloses the adjustment system of claim 1, wherein the operation frequency having the predetermined energy is the operation frequency having a largest energy (Lim, ¶72 where the main beam is the largest energy).

As per claim 8, Lim further discloses the adjustment system of claim 1, further comprising a reflector disposed outside of the vehicle, the radar beam generated by the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-5, 7 and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim in view of Lyman, U.S. Patent Application Publication Number 2010/0001897, published January 7, 2010.

As per claims 3 and 13, Lim discloses the system of claim 1 but fails to disclose the radar being on the inner side of a windshield.
Lyman teaches the radar being on the inner side of a windshield (Fig. 2 and ¶12).
In re Japikse, 86 USPQ 70.  The examiner submits it is well within the skill of a person in the art to determine the best location.

As per claims 4 and 14, Lim as modified by Lyman discloses the adjustment system of claim 3, wherein a transmission range of the radar beam is defined as a 180-degree range facing outward from a point where the transmission unit is attached to the windshield (Lim, Fig. 3).
While Lim fails to expressly disclose 180 degrees, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges for the angle limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  

As per claims 5 and 15, Lim as modified by Lyman further discloses the adjustment system of claim 3, wherein the transmission range of the radar beam is defined as a 90-degree range toward the ground from a vertical line extending outward from the position at where the transmission unit is attached to the windshield (Lim, Fig. 3 where TX1 shows a 90 degree range based on a line extending from the vehicle).


It would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges for the frequency limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  

Claims 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim in view of Apostolos, et. al., U.S. Patent Application Publication Number 2012/0206807, published August 16, 2012.

As per claim 9, Lim discloses a reflector but fails to explicitly disclose a corner reflector.
Apostolos teaches a corner reflector (¶58).
It would have been an obvious matter of design choice to use a corner reflector, as Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose.  It appears that the invention would perform equally well as the invention disclosed by Lim in providing a return signal.

As per claim 11, Lim as modified by Apostolos further discloses the radar of claim 10, wherein the transmission unit is a leaky-wave antenna (Apostolos, ¶68).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is provided on form PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS E WINDRICH whose telephone number is (571)272-6417. The examiner can normally be reached M-F ~7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 5712726878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCUS E WINDRICH/           Primary Examiner, Art Unit 3619